 Case 1:20-cv-00853-HYJ-PJG ECF No. 10, PageID.67 Filed 11/05/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


 KRYSTAL KEMP,

        Plaintiff,
                                                                    Case No. 1:20-cv-853
 v.
                                                                    Honorable Hala Y. Jarbou
 ROBERT PATTISON, et al.,

       Defendants.
 ____________________________/

                                            ORDER

       Before the Court are three motions brought by Plaintiff. (ECF Nos. 7-9.) Two motions

(ECF Nos. 7-8) seek leave to file an amended complaint, while the third motion asks the Court to

stay an order issued from state court pending resolution of the present case. (ECF No. 9.)

       Plaintiff filed her original complaint on September 3, 2020. (ECF No. 1.) On September

15, 2020, Magistrate Judge Phillip J. Green issued a Report and Recommendation (R&R)

recommending that the complaint be dismissed for failure to state a claim. (ECF No. 5.) The R&R

recommended that the claims be dismissed against Judge Robert Pattison as he was entitled to

judicial immunity, whereas the Court should decline to exercise supplemental jurisdiction over the

claims against Terry Weiandt. The R&R was duly served on the parties. No objections have been

filed, and the deadline for doing so expired on September 29, 2020. On review, the Court

concludes that the R&R correctly analyzes the issues and makes a sound recommendation, which

merits dismissal of the case.

       However, the case should not be dismissed if Plaintiff were permitted to amend her

complaint, and those amendments stated a claim on which relief could be granted. “A party may
    Case 1:20-cv-00853-HYJ-PJG ECF No. 10, PageID.68 Filed 11/05/20 Page 2 of 3




amend its pleading once as a matter of course” within 21 days of service. Fed. R. Civ. P.

15(a)(1)(A). Where the 21-day period has elapsed, “[t]he court should freely give leave” to amend

a pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). Parties should not be given leave

to amend where the proposed amendments would be futile. Rose v. Hartford Underwriters Ins.

Co., 203 F.3d 417, 420 (6th Cir. 2000). Futility exists where the proposed amendments would not

save a complaint from dismissal. See id. (“A proposed amendment is futile if the amendment

could not withstand a Rule 12(b)(6) motion to dismiss.”) (citing Thiokol Corp. v. Dep’t of

Treasury, State of Mich., Revenue Div., 987 F.2d 376, 382-83 (6th Cir. 1993)).

         Taken together across both motions, Plaintiff proposes the following amendments to her

complaint: (1) that Judge Robert Pattison be dismissed as a defendant; (2) that Defendant

Weiandt’s parents be added as defendants; (3) that claims for sexual assault, abuse, and child

kidnapping be brought against Weiandt and his parents; and (4) that Plaintiff seeks $100,000 in

damages for her claims against Weiandt and his parents.1 These proposed amendments are futile.

         As noted in the R&R, Plaintiff’s allegations against Weiandt “sound in Michigan tort law.”

The Court perceives no basis for a federal claim in Plaintiff’s complaint or the proposed

amendments, and thus could only exercise original jurisdiction over the new claims if diversity

jurisdiction existed. Federal courts may exercise jurisdiction over claims rooted in state law so

long as the amount in controversy exceeds $75,000 and no plaintiff resides in the same state as

any defendant. 28 U.S.C. § 1332. From Plaintiff’s filings, it appears that all parties are residents

of Michigan. If Plaintiff’s proposed amendments were permitted, the Court would lack original




1 Plaintiff also announced her intent to seek criminal charges in state court with respect to the
allegations against Weiandt and his parents. (ECF No. 8.)
                                                 2
 Case 1:20-cv-00853-HYJ-PJG ECF No. 10, PageID.69 Filed 11/05/20 Page 3 of 3




jurisdiction to hear the new claims and would decline to exercise supplemental jurisdiction. The

proposed amendments are therefore futile. Leave to amend the complaint will not be granted.

         Plaintiff’s final motion asks the Court to stay an order from state court pending resolution

of the present case. (ECF No. 9.) The request is moot because the Court is dismissing the case

for the reasons set forth above.

         Accordingly,

         IT IS ORDERED that the R&R (ECF No. 5) is ACCEPTED and ADOPTED as the

opinion of the Court.

         IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend/Correct Complaint

(ECF No. 7), and Plaintiff’s Motion to Amend/Correct Complaint and Submission of Evidence

in Support (ECF No. 8) are DENIED as futile.

         IT IS FURTHER ORDERED THAT Plaintiff’s Motion to Stay State Court Order

(ECF No. 9) is DENIED AS MOOT.

         A judgment will enter in accordance with this Order.


Dated:     November 5, 2020                            /s/ Hala Y. Jarbou
                                                       HALA Y. JARBOU
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
